Citation Nr: 1217842	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-25 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for degenerative changes of the left knee, status post patella dislocation and surgical repair, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from July 30, 1975 to November 12, 1975.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2008 rating decision of the VA Regional Office in Seattle, Washington that denied an evaluation in excess of 10 percent for left knee degenerative changes, status post patella dislocation and surgical repair. 

By rating action dated in October 2011, service connection was granted for left knee lateral instability, rated 20 percent disabling, left knee genu recurvatum, rated 10 percent disabling, degenerative joint disease of the right knee, rated 10 percent disabling, right knee lateral instability, rated 10 percent disabling, and left knee scar, rated zero percent disabling.

The Board observes that the Veteran's substantive appeal (VA form 9) may have raised the issue of a higher rating for instability.  The agency or original jurisdiction is at liberty to clarify this comment. 

Following review of the record, the issue of entitlement to a total rating based on unemployability due to service-connected disability is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT 

1.  Left knee degenerative changes are manifested by periarticular pathology that includes pain, crepitus and tenderness.

2.  The Veteran has left knee extension of zero degrees. 

3.  The Veteran has the functional equivalent of left knee flexion to 130 degrees. 

4.  The Veteran does not have left knee ankylosis, malunion or non-union.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for degenerative changes of the left knee, status post patella dislocation, are not met. 38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claim by a letter dated in January 2008, supplemented by correspondence dated in August 2008 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Notification that includes information pertaining to a disability rating and an effective date for the award has also been sent to the appellant.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  VA outpatient records have been associated with the claims folder and carefully considered.  The Veteran was afforded VA examinations in 2008 and 2010 that are determined to be adequate for rating purposes.  The evidence in record, including the appellant's statements, has been carefully considered.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claim of entitlement to an increased rating for service-connected left knee disability is ready to be considered on the merits. 

Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.10 (2011). 

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating is warranted.  If extension is limited to 30 degrees, a 40 percent evaluation is warranted.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups. See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet.App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet.App. 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59 (2011). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3 (2011). 

Factual Background

A written claim for an increased rating for service-connected left knee disability was received in December 2007. See 38 C.F.R. § 3.157.

A December 2007 VA outpatient clinical record reflects that the Veteran received evaluation for left knee pain.  He stated that he had twisted the left knee years before and had had ongoing knee pain with a sensation of giving way at times.  He indicated that he had surgery a few years before for patellar tendon repair, with stapling due to laxity in patellar tension.  The appellant related that in the last few months, he had had two episodes where he had fallen because his knee felt like it was giving out.  He also complained of chronic pain and the discomfort in the left knee, and stated that he had been on NSAID [non-steroidal anti-inflammatory drug] therapy.  He said that he had not had physical therapy and desired to have something done.

On physical examination, there was a moderate amount of left knee swelling.  Valgus and varus were negative.  The anterior and posterior drawer and Lachman's signs were negative.  No crepitus was noted.  There was some laxity of the patella and minimal tenderness to palpation over the joint area.  It was reported that X-rays obtained a few days before showed minor degenerative changes that more severely affected the patellofemoral compartment.  The assessment was left knee pain.  The Veteran's leg was prepped and Marcaine was injected into the lateral aspect of the left knee joint space.  The Veteran requested a left knee brace in February 2008.

The appellant underwent a VA examination in January 2008.  It was noted that he was an electrical technician and was functionally capable of walking 15-20 minutes that was limited by left knee pain.  He reported being unemployed for the past year.  

History was provided to the effect that the Veteran injured his left knee while hunting in October 2007, and was treated with intra-articular injection of cortisone and Marcaine and a patellar-tracking sleeve.  It was reported that there had been improvement of symptoms, that he was pain free at the moment, and that other than the recent acute injury, there had been no other flare-ups in that last 12 months.  It was noted that there was a baseline level of swelling that was constant without flare-ups.  The knee did not lock but had given way approximately twice in the last year, particularly when going down stairs or downhill.  The Veteran wore a patellar-tracking sleeve but did not utilize any other assistive device.  He was on no medication regimen for the condition, and was independent in his activities of daily living. 

On physical examination, the Veteran had a normal gait and did not have difficulty arising from the chair.  There was a remote well-healed incisional scar of the left knee and a small joint effusion but no tenderness to palpation.  Range of motion was tested actively, passively and against resistance and was intact and nonpainful with extension of zero and 140 degrees of flexion with moderate crepitus.  On three rounds of repetitive motion, there was no limitation of motion due to pain, weakness, fatigue or incoordination.  Medial and lateral collateral and anterior drawer tests were intact without evidence of instability.  The appellant had a positive apprehension test.  McMurray's compression test was negative.  Following examination, a pertinent diagnosis was provided of recurrent patellar dislocation, status post surgical repair in 1976, with residual moderate instability and X-ray findings of degenerative changes of the patellofemoral compartment.  

The Veteran was afforded an examination for VA compensation and pension purposes in November 2010.  Pertinent history was recited.  He reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, deformity and pain.  The appellant denied; heat, redness, locking, fatigability, tenderness, drainage, effusion, subluxation and dislocation.  He stated that he had flare-ups of pain precipitated by physical activity once a month that lasted a day, and experienced pain of up to 10 on a 1-10 scale that was alleviated by Kenalog injections.  The Veteran described flare-ups that resulted in functional impairment of pain in turning and twisting, and limitation of motion of the joint resulting in an inability to ascend stairs.  He reported difficulty with standing and walking.  He said that he was an electrician and could not crawl, go up and down ladders, or perform sports of any kind.  It was noted that at most, he was only able to walk one block at a time.

On observation, the Veteran's posture was normal.  He walked with a slow and deliberate gait that was described as abnormal and was opined to be was due to bilateral knee pain.  He could not perform tandem gait on account of bilateral knee pain.  It was reported that physical examination of the left knee disclosed instability, weakness, tenderness and heat without evidence of edema, abnormal movement, effusion, redness, deformity, guarding of movement, malalignment and draining.  There was subluxation.  Range of motion of the left knee disclosed extension of zero degrees and flexion to 130 degrees.  There was no additional degree of limitation on repetitive range of motion testing.  It was reported that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test of the left knee was abnormal with slight instability.  The medial and lateral collateral ligaments stability test of the left knee was abnormal with moderate instability.  The medial and lateral meniscus test of the left knee was abnormal with a slight degree of severity.  Following examination, a diagnosis of left knee degenerative changes, status post patella dislocation and surgical repair, was rendered.  The examiner commented that the effect on the Veteran's usual occupation was that he could not work as electrician with bilateral knee pain.  It was also noted that the effects on daily activity were that he could not crawl or go up and down ladders, or walk more than one block at a time.  He had a moderate fall risk.  

Legal Analysis

At the outset, the Board points out that as noted above, in October 2011, service connection was granted and separate ratings were established for left knee lateral instability, left knee genu recurvatum, and left knee scar.  The Veteran has not initiated an appeal to those actions.  As such, rating criteria with respect to those matters will not be discussed in the current claim of entitlement to an increased rating for degenerative changes of the left knee, status post patella dislocation.

Following careful review of the record, the Board finds that no more than a 10 percent rating is warranted for degenerative changes of the left knee, status post patella dislocation

With regard to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, the Court has held that VA must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss.  This requires that VA regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. See DeLuca v. Brown, 8 Vet.App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (2011) (avoidance of pyramiding) does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.

The Board has considered whether an evaluation in excess of 10 percent is warranted for arthritis with limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010 (arthritis), and Diagnostic Codes 5260 to 5261 (limitation of flexion and extension).  In this case, X-rays confirm that the Veteran has degenerative changes (arthritis) with extension of zero degrees and flexion limited to no more than 130 degrees over the course of the appeal period.  Crepitus and tenderness have been elicited on examination and the Veteran complains of pain.  The Board thus finds that it is undisputed that the appellant has articular and periarticular pathology.  The presence of periarticular pathology, limited motion, and pain on use is contemplated by 38 C.F.R. § 4.59 that is consistent with Diagnostic Codes 5003-5010, and provides for a 10 percent evaluation when limitation of motion is noncompensable but affected by painful motion. 

The current evaluation is also consistent with limitation of flexion to 45 degrees.  In order to warrant an increased evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5260; DeLuca v. Brown, 8 Vet.App. 202 (1995).  Here, examinations have disclosed flexion to 140 and 130 degrees.  Although the Veteran has complained of pain, weakness, lack of endurance and stiffness, neither the objective nor subjective evidence suggests that is functionally limited to 30 degrees of flexion. See 38 C.F.R. § 4.7.

As to other pertinent evaluation criteria, the Board finds that a separate compensable evaluation is not warranted for left knee disability based on limitation of extension.  In order to warrant a separate evaluation, the disorder must approximate the functional equivalent of limitation of extension to 10 degrees under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  In the instant case, the service-connected left knee disability is manifested by extension of zero degrees that is a normal value.  In view of such, there is no clinical or credible lay evidence that extension of the knee is functionally limited to 10 degrees for which a separate evaluation might be established.



The appellant reports flare-ups of pain and was found to have slightly limited flexion on most recent examination for VA.  However, on VA examinations in 2008 and 2010, the Veteran was not found to have additional limitation on repetitive range of motion testing, or joint function additionally limited by pain, fatigue, lack of endurance or incoordination after repetitive use.  

The Board has further considered the appellant's report of increased left knee symptomatology, including pain.  He is competent to report the symptoms that he experiences. See Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  The Board finds, however, that the appellant's left knee arthritis, status post patella dislocation with surgical repair alone does not result in any functional impairment beyond that contemplated by the currently assigned 10 percent disability evaluation. See 38 C.F.R. §§ 4.40, 4.45.  The record reflects that the appellant has substantially retained left knee range of motion of no less than zero to 130 degrees.  It has been noted that although he has knee injections from time to time, he has not been placed on a regular medication regimen for his symptoms or receives regular treatment in this regard.  He has been prescribed a knee brace, does not utilize any other assistive device.  He admits to flare-ups of pain to no more than once a month lasting for a day.  The Board therefore finds that the complaints of pain and functional loss are adequately addressed by the current disability rating for arthritis with limitation of motion.  Additionally, the Veteran has other service-connected left knee diagnoses that also factor into the overall left knee disability picture.

The Board considered whether a higher disability evaluation might be awarded under any other applicable diagnostic code.  However, the evidence does not reflect ankylosis of the left knee, or malunion or nonunion of the tibia and fibula (38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5262.) for which a higher disability evaluation might be warranted.  

Therefore, to the extent that the appellant asserts that he is entitled to a higher evaluation for left knee degenerative changes, status post patella dislocation and surgical repair, the Board has considered his statements in full.  However, the Board concludes that the clinical evidence obtained by skilled clinical professionals is more probative of the degree of disability and that a higher rating is not warranted. 

Finally, the Board has considered the potential application of extraschedular consideration under 38 C.F.R. § 3.321(b) (1) for left knee disability.  In this regard, however, the Board finds that the rating assigned precisely contemplates the symptoms associated with the service-connected disability. See Thun v. Peake, 22 Vet.App. 111 (2008).  The Board concludes that the Veteran has not demonstrated, and the record does not present such an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 321(b) (1) are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for degenerative changes of the left knee, status post patella dislocation and surgical repair.  There is no doubt to be resolved, and a higher evaluation is not warranted. See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for degenerative changes of the left knee, status post patella dislocation and surgical repair, is denied.


REMAND

The Veteran asserts that he is totally disabled and unable to secure and maintain employment due to service-connected disability.

Review of the record discloses that an application for increased disability based on unemployability was received in November 2011 that has not been adjudicated.  In Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.

As the appellant has expressly raised the issue of entitlement to a total rating based on individual unemployability, it is integral to the appeal for an increased rating.  Additionally, as indicated above, service connection has also been granted for a number of other disorders affecting both the left and right knees.  As such, the duty to assist requires that VA obtain an examination that includes an opinion as to what effect the Veteran's service-connected disability has on his ability to work. See Friscia v. Brown, 7 Vet.App. 294, 297 (1994).  The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent performing work that would produce sufficient income to be other than marginal. Friscia at 294, citing Beaty v. Brown, 6 Vet.App. 532, 537 (1994).  

Through his representative, the Veteran requested a VA examination in correspondence requesting a TDIU.  He was most recently afforded a VA examination in November 2010 whereupon the examiner stated that he could not perform his work as an electrician with bilateral knee pain.  However, there was no assessment as to whether the appellant is considered unemployable for other gainful employment due to service-connected disabilities and the record is not sufficiently developed as to this matter.  In light of such, the Board finds that the appellant requires a current VA examination to ascertain whether unemployability due to service-connected disability is demonstrated.

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability.  

2.  Schedule the Veteran for a VA examination to evaluate the status of service-connected disorders.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

The examiner is requested to provide an opinion as to whether the Veteran's service-connected lower extremity disabilities render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided. 

3.  After taking any further development deemed appropriate, readjudicate the claim.  If the benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 38 U.S.C.A. §§ 38 U.S.C.A. 5109B, 7112 (West Supp. 2011).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (1) (2011).

